SOUTHWESTERN RESOURCES CORP. NEWS RELEASE Shareholders' Rights Plan Ratified and Confirmed January 23, 2008 Vancouver, British Columbia - Southwestern Resources Corp. (SWG-TSX) (“Southwestern" or the "Company") is pleased to announce that its shareholders, by a majority of votes cast at a special meeting held today, ratified and confirmed its Shareholders' Rights Plan. About Southwestern Southwestern is a Vancouver-based mineral exploration company engaged in the identification, acquisition, evaluation and exploration of gold, silver and base metals mineral properties.Southwestern is a reporting issuer in British Columbia,
